           Case 2:20-cr-00003-APG-EJY Document 63 Filed 09/29/20 Page 1 of 3




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   KEVIN D. SCHIFF
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   PHONE: (702) 388-6336
     FAX: (702) 388-5087
 6   Kevin.Schiff@usdoj.gov
     Attorneys of the United States
 7
                              UNITED STATES DISTRICT COURT
 8                                 DISTRICT OF NEVADA

 9    UNITED STATES OF AMERICA,                        2:20-cr-0003-APG-EJY

10                           Plaintiff,             Stipulation to Continue Evidentiary
                                                    Hearing
11                  vs.
                                                    (first request)
12    RAMON AVENDANO-SOTO, and

13    JORGE ALFREDO SOTO,

14                          Defendants.

15

16
               It is stipulated and agreed, by and between Nicholas A. Trutanich, United States
17
     Attorney; Kevin D. Schiff, Assistant United States Attorney, counsel for the United States
18
     of America and Raquel Lazo, Esq., counsel for defendant Avendano-Soto; and Christopher
19
     Oram, Esq., counsel for defendant Alfredo Soto:
20
               That the evidentiary hearing set in this matter for October 6, 2020, be continued
21
     for approximately 30 days.
22
               1. Counsel for each Defendant and the Government agree to the continuance.
23
               2. Defendant Ramon Avendano-Soto is on pre-trial release and agrees to the
24
     continuance.
            Case 2:20-cr-00003-APG-EJY Document 63 Filed 09/29/20 Page 2 of 3




 1              3. Defendant Jorge Alfredo Soto is on pre-trial release and agrees to the

 2   continuance.

 3              4. Drug Enforcement Administration Special Agent Gentile, who is the

 4   Government’s case agent, and necessary witness for the evidentiary hearing, recently

 5   became unavailable for the evidentiary hearing as his presence is required in state court for

 6   a personal matter. The Government inquired with Special Agent Gentile regarding the

 7   plausibility of moving the state court hearing, and was informed the recently scheduled

 8   date is firm, and is of critical importance.

 9
                DATED this 29th day of September, 2020.
10
                                                    NICHOLAS A. TRUTANICH
11                                                  United States Attorney

12                                                  /s/ Kevin Schiff
                                                    Kevin D. Schiff
13                                                  Assistant United States Attorney

14                                                  /s/ Raquel Lazo
                                                    Raquel Lazo, AFPD.
15                                                  Counsel for Defendant Avendano-Soto

16                                                  /s/ Christopher Oram
                                                    Christopher Oram, Esq.
17                                                  Counsel for Defendant Alfredo Soto

18

19

20

21

22

23

24
                                                    2
           Case 2:20-cr-00003-APG-EJY Document 63 Filed 09/29/20 Page 3 of 3




 1

 2                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 3
      UNITED STATES OF AMERICA,                         2:20-cr-0003-APG-EJY
 4
                             Plaintiff,                 Order Pursuant to Stipulation of the
 5                                                      Parties
                  vs.
 6
      RAMON AVENDANO-SOTO,
 7
                            Defendant.
 8

 9
            Based on the pending Stipulation of counsel, and good cause appearing therefore,
10
     the evidentiary hearing on the pending motions currently set for October 6, 2020, is hereby
11
     vacated, and continued to November 18, 2020, at 9:00 a.m. in Courtroom 3B.
12
                                                IT IS SO ORDERED
13
                                               _________________________________________
14                                             THE HONORABLE ELAYNA J. YOUCHAH
                                               UNITED STATES MAGISTRATE JUDGE
15
                                                       September 29, 2020
                                               DATED:________________________
16

17

18

19

20

21

22

23

24
                                               3
